DETAILED ACTION
Status
This Office Action is responsive to claim amendments filed for No. 17/430,038 on August 11, 2021. Please note: Claims 1-8 and 10-16 have been amended, claim 9 has been cancelled, claims 17-21 have been newly added. Claims 1-8 and 10-21 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/08/2022 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8 and 21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ding et al. (US 20190272408 A1; Cited in Applicant’s IDS dated 04/08/2022), hereinafter Ding.

Regarding Claim 1, Ding teaches:
A screen assembly (FIG. 13(b)) comprising:
a display panel (FIG. 13(b): 20(30)) comprising:
	a non-light-emitting side (FIG. 13(b): a side below 20(30));
	a plurality of first recognition regions (See FIGS. 14(a) and 14(b): regions corresponding to 11 correspond to a plurality of first recognition regions) configured to recognize first user fingerprint images (See paragraph [0065], lines 1-14; See paragraph [0071], lines 1-11: See FIG. 3: the Examiner is interpreting first user fingerprint images as corresponding to a subset of the images captured within each imaging zone. Therefore, by converting optical signals into electrical signals, the regions corresponding to 11 are configured to recognize first user fingerprint images); and
	a plurality of non-recognition regions (See FIGS. 14(a) and 14(b): regions corresponding to 221 correspond to a plurality of non-recognition regions), wherein each of the non-recognition regions is formed between two adjacent and mutually spaced first recognition regions (See FIGS. 14(a) and 14(b): each of the non-recognition regions 221 is formed between two adjacent and mutually spaced first recognition regions 11); and
a recognition panel (10) located on the non-light-emitting side (See FIG. 13(b): 10 located on the non-light-emitting side of 20(30)) and comprising: 
	a substrate located on the non-light-emitting side and comprising a first side, wherein the first side faces the display panel (See FIG. 10: the photosensitive layer 10 includes a layer supporting the sensors 11, corresponding to a substrate located on the non-light-emitting side (as shown by the position of 10 relative to 20(30) in FIG. 13(b)) and comprising a first side, wherein the first side faces the display panel (as shown by the position of 10 relative to 20(30) in FIG. 13(b)));
	a plurality of first image sensors (See paragraph [0065], lines 1-14; See paragraph [0071], lines 1-11; See FIGS. 3 and 10: the Examiner is interpreting first image sensors as corresponding to the array of sensors 11 within each of a subset of the imaging areas. For example, as shown in FIG. 3, there are three imaging regions on 10, each of which includes a first image sensor) fastened to the first side (See FIG. 10, showing 11 fastened to the first side of the substrate in 10) and comprising first photosensitive surfaces (See FIG. 13(b): the Examiner is interpreting surfaces of a subset of 11 within the first image sensors as corresponding to first photosensitive surfaces. Specifically, a least two surfaces of 11 within each of the first image sensors correspond to first photosensitive surfaces) that are configured to capture the first user fingerprint images in a one-to-one correspondence (See paragraph [0065], lines 1-14; See FIG. 10: 11 capture the first user fingerprint images in a one-to-one correspondence with the light transmitting holes 31), wherein a ratio of a first total area of the first recognition regions to a second total area of the non-recognition regions in a fingerprint coverage region (See FIG. 12(b): 211) is greater than or equal to 1:5 (See paragraph [0107]); and
	an optical layer (62) located between the first image sensors and the display panel (See FIG. 13(b): 62 is located between the first image sensors in 10 and the display panel 20(30) ) and configured to image (See paragraph [0114]: since the light for imaging fingerprints pass through 62 to reach 10, 62 is configured to image fingerprint images) a second user fingerprint image on a light-emitting side of a third recognition region to a second photosensitive surface of a second image sensor (See paragraph [0065], lines 1-14; See paragraph [0071], lines 1-11; See FIGS. 3 and 10: the Examiner is interpreting a second image sensor as corresponding to the array of sensors 11 within another imaging area. For example, as shown in FIG. 3, there are three imaging regions on 10, each of which includes a first image sensor. The Examiner is interpreting a second image sensor as being included in a different imaging region from those shown in FIG. 3. Therefore, a third recognition region corresponds to a region corresponding to 11 in FIGS. 14(a) and 14(b), and a second photosensitive surface corresponds to 11 within the different imaging region).

Regarding Claim 2, Ding teaches:
The screen assembly of claim 1, wherein the ratio has a range of 1:2 to 2:1 (See paragraph [0107]: therefore is a ratio equal to 1:1 is used, as disclosed, the ratio falls within the claimed range).

Regarding Claim 3, Ding teaches:
The screen assembly of claim 1, wherein the first recognition regions are arranged in a first mutually spaced manner in a first direction (See FIGS. 14(a) and 14(b): the first recognition regions 11 are arranged in a first mutually spaced manner in a first direction (a horizontal direction)).

Regarding Claim 4, Ding teaches:
The screen assembly of claim 3, wherein the first recognition regions are further arranged in a second mutually spaced manner in a second direction, and wherein the second direction is perpendicular to the first direction (See FIGS. 14(a) and 14(b): the first recognition regions 11 are further arranged in a second mutually spaced manner in a second direction (a vertical direction), and wherein the second direction is perpendicular to the first direction (a horizontal direction)).

Regarding Claim 5, Ding teaches:
The screen assembly of claim 1, wherein the first recognition regions are arranged in rows and mutually spaced in a first direction (See FIGS. 14(a) and 14(b): the first recognition regions 11 are arranged in rows and mutually spaced in a first direction (a horizontal direction)) and are further arranged in columns and mutually spaced in a second direction, wherein the second direction is perpendicular to the first direction (See FIGS. 14(a) and 14(b): the first recognition regions 11 are further arranged in columns and mutually spaced in a second direction (a vertical direction),  wherein the second direction is perpendicular to the first direction (a horizontal direction)), and wherein the first recognition regions in two adjacent rows of the first recognition regions are arranged in different columns (See annotated FIG. 14(a): the first recognition regions 11 labeled “1” in two adjacent rows of the first recognition regions are arranged in different columns).

    PNG
    media_image1.png
    350
    432
    media_image1.png
    Greyscale

Regarding Claim 6, Ding teaches:
The screen assembly of claim 5, wherein the ratio has a range of 1:0.8 to 1:1.2 (See paragraph [0107]: therefore is a ratio equal to 1:1 is used, as disclosed, the ratio falls within the claimed range).

Regarding Claim 7, Ding teaches:
The screen assembly of claim 1, wherein the first recognition regions comprise a plurality of recognition region groups, wherein each of the recognition region groups comprises at least two recognition regions of the first recognition regions that are next to each other (See annotated FIG. 14(a) below, showing a plurality of recognition region groups, wherein each of the recognition region groups comprises at least two recognition regions 11 of the first recognition regions 11 that are next to each other), and wherein two adjacent recognition region groups of the recognition region groups are arranged in a mutually spaced manner (See annotated FIG. 14(a) below: two adjacent recognition region groups of the recognition region groups are arranged in a mutually spaced manner).

    PNG
    media_image2.png
    350
    432
    media_image2.png
    Greyscale


Regarding Claim 8, Ding teaches:
The screen assembly of claim 1, wherein a single image sensor comprises a third photosensitive surface (See FIG. 13(b): as discussed above, the Examiner is interpreting surfaces of a subset of 11 within the first image sensors as corresponding to first photosensitive surfaces. Specifically, a least two surfaces of 11 within each of the first image sensors correspond to first photosensitive surfaces. Therefore, another surface of 11 not corresponding to the first photosensitive surfaces within a single image sensor may be interpreted as a third photosensitive surface; For example, as shown in annotated FIG. 14(a) below, “1” correspond to first photosensitive surfaces and “3” correspond to a third photosensitive surface).

    PNG
    media_image3.png
    350
    432
    media_image3.png
    Greyscale

Regarding Claim 21, Ding teaches:
The screen assembly of claim 1, wherein a single image sensor comprises a plurality of fourth photosensitive surfaces (See FIG. 13(b): as discussed above, the Examiner is interpreting surfaces of a subset of 11 within the first image sensors as corresponding to first photosensitive surfaces. Specifically, a least two surfaces of 11 within each of the first image sensors correspond to first photosensitive surfaces. Therefore, other surfaces of 11 not corresponding to the first photosensitive surfaces within a single image sensor may be interpreted as a plurality of fourth photosensitive surfaces; For example, as shown in annotated FIG. 14(a) below, “1” correspond to first photosensitive surfaces and “4” correspond to fourth photosensitive surfaces).


    PNG
    media_image4.png
    350
    432
    media_image4.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Ding in view of Qu et al. (CN 108573985 A), hereinafter Qu.

	Examiner’s note: for the purposes of claim mapping, the Examiner is citing to the English language machine translation of CN 108573985 A that has been provided with this Office Action.

Regarding Claim 10, Ding teaches:
The screen assembly of claim 1, wherein the optical layer covers the first image sensors (See FIG. 13(b): the first image sensors in 10 are covered by the optical layer 62).
Ding does not explicitly teach:
wherein the recognition panel further comprises a package that is located on the first side and that is disposed around the first image sensors, and wherein the optical layer covers the package.
However, in the same field of endeavor, fingerprint imaging (Qu, page 1, “Technical Field”), Qu teaches:
A recognition panel (FIG. 14) comprises a package (122) that is located on a first side and that is disposed around first image sensors (See FIGS. 13 and 14: 122 is located on a first side of 100 and disposed around first image sensors 130; See page 8, last eight paragraphs).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the screen assembly (as taught by Ding) so the recognition panel further comprises a package that is located on the first side and that is disposed around the first image sensors (as taught by Qu). Furthermore, adding the package, as taught by Qu, into the structure of Ding, the optical layer covers the package and the first image sensors (See Ding, FIG. 13(b): the package would be disposed around the first image sensors in 10, and therefore be covered by the optical layer 62). Doing so would improve imaging quality by guiding light to the first image sensors (See Qu, page 5, paragraphs 14 and 15).

Regarding Claim 11, Ding does not explicitly teach:
The screen assembly of claim 1, wherein the optical layer comprises a plurality of optical parts that is located on the first image sensors in a one-to-one correspondence, and wherein the recognition panel further comprises a package that is located on the first side and that is disposed around the first image sensors and the plurality of optical parts.
However, in the same field of endeavor, fingerprint imaging (Qu, page 1, “Technical Field”), Qu teaches:
An optical layer comprises a plurality of optical parts (123) that is located on first image sensors in a one-to-one correspondence (See FIGS. 14 and 15: 123 are located on first image sensors 130, in a one-to-one correspondence with the pixels 111; See page 5, paragraph 13), and wherein a recognition panel (FIG. 14) further comprises a package (122) that is located on a first side and that is disposed around the first image sensors and the plurality of optical parts (See FIGS. 13 and 14: 122 is located on a first side of 100 and disposed around first image sensors 130 and the plurality of optical parts 123; See page 8, last eight paragraphs).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the screen assembly (as taught by Ding) so the optical layer comprises a plurality of optical parts that is located on the first image sensors in a one-to-one correspondence, and wherein the recognition panel further comprises a package that is located on the first side and that is disposed around the first image sensors and the plurality of optical parts (as taught by Qu). Doing so would improve imaging quality by guiding light to the first image sensors (See Qu, page 5, paragraphs 14 and 15).

Regarding Claim 12, Ding in view of Qu teaches all of the elements of the claimed invention, as stated above. Furthermore, Qu teaches:
The screen assembly of claim 10, wherein the optical layer comprises a plurality of collimators disposed facing the first photosensitive surfaces in a one-to-one correspondence (See FIGS. 13 and 13: 122 and 123 form a plurality of collimators disposed facing the first photosensitive surfaces in 111 in a one-to-one correspondence; See page 9, paragraph 12).
Furthermore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the screen assembly (as taught by Ding in view of Qu) so the optical layer comprises a plurality of collimators disposed facing the first photosensitive surfaces in a one-to-one correspondence (as taught by Qu) for the same reasons as provided for claim 10 above: Doing so would improve imaging quality by guiding light to the first image sensors (See Qu, page 5, paragraphs 14 and 15).

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ding in view of Qu as applied to claim 10 above, and further in view of Nilsson et al. (US 20200380237 A1), hereinafter Nilsson.

Regarding Claim 13, Ding in view of Qu teaches all of the elements of the claimed invention, as stated above. Furthermore, Qu teaches:
The screen assembly of claim 10, wherein the display panel comprises a plurality of light transmission holes (See FIG. 4: 41; See paragraphs [0116] – [0121], disclosing how the display panel (20(30) in FIG. 13(b)) is controlled for form a plurality of light transmission holes 31) disposed facing the first photosensitive surfaces in a one-to-one correspondence (See FIG. 10, showing how the plurality of light transmission holes are disposed facing the first photosensitive surfaces 11 in a one-to-one correspondence with the imaging regions), wherein a first spacing is formed between a center of each of the light transmission holes and a light-emitting surface of the display panel, wherein a second spacing is formed between the center and the second photosensitive surface, and wherein the first spacing is greater than the second spacing (See paragraph [0055], lines 9-19: a first spacing corresponds to the disclosed object distance and a second spacing corresponds to the disclosed image distance. Since the ratio of the first spacing to the second spacing is greater that or equal to                         
                            
                                2
                                :
                                1
                            
                        
                    , the first spacing is greater than the second spacing).
Ding in view of Qu does not explicitly teach (see elements emphasized in italics):
wherein the optical layer comprises the plurality of light transmission holes.
However, in the same field of endeavor, an optical fingerprint sensing device suitable for integration in a display panel (Nilsson, paragraph [0001]), Nilsson teaches:
	An optical layer (114 and 118) comprises a plurality of light transmission holes (116) (See FIG. 1; See paragraph [0059]).
Ding in view of Qu contained a device which differed from the claimed device by the substitution of the display panel comprises a plurality of light transmission holes, instead of the optical layer. Nilsson teaches the substituted element of a plurality of light transmission holes in an optical layer beneath a display panel. Their functions were known in the art to guide light to an image sensor. The location of the plurality of light transmission holes taught by Ding in view of Qu could have been substituted with the location of the plurality of light transmission holes taught by Nilsson and the results would have been predictable and resulted in placing the plurality of light transmission holes beneath the display panel, in the optical layer.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Regarding Claim 14, Ding in view of Qu, and in further view of Nilsson teaches all of the elements of the claimed invention, as stated above. Furthermore, Nilsson teaches:
The screen assembly of claim 13, further comprising a transparent bonding layer (122) is bonded between the display panel (102) and the optical layer (114 and 118) (See FIG. 1; See paragraph [0063]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the screen assembly (as taught by Ding in view of Qu, and in further view of Nilsson) by further including a transparent bonding layer (as taught by Nilsson). Doing so would have secured the display panel to the optical layer, thereby integrating the display panel with a fingerprint sensor (See Nilsson, paragraph [0063]).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Ding in view of Qu as applied to claim 10 above, and further in view of Zhang et al. (US 20200127066 A1; Cited in Applicant’s IDS dated 04/08/2022), hereinafter Zhang.

Regarding Claim 15, Ding in view of Qu does not explicitly teach:
The screen assembly of claim 10, wherein the optical layer comprises a plurality of first lenses disposed facing the first photosensitive surfaces in a one-to-one correspondence, and wherein a second lens is configured to image and scale down the second user fingerprint image to the second photosensitive surface.
However, in the same field of endeavor, a display screen having both a display function and an image acquisition function (Zhang, paragraph [0002]), Zhang teaches:
An optical layer (FIG. 18: 72-74) comprises a plurality of first lenses (74) disposed facing first photosensitive surfaces in a one-to-one correspondence (See FIG. 18: the Examiner is interpreting a subset of the microlenses 74 as corresponding to a plurality of first lenses disposed facing first photosensitive surfaces in a one-to-one correspondence), and wherein a second lens (See FIG. 18: the Examiner is interpreting one of the microlenses 74 as corresponding to a second lens) is configured to image and scale down a second user fingerprint image to a second photosensitive surface (See FIG. 18: the Examiner is interpreting a photosensitive surface of 71 corresponding to the second lens 74 as being a second photosensitive surface; See paragraph [0078]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the screen assembly (as taught by Ding in view of Qu) so the optical layer comprises a plurality of first lenses disposed facing the first photosensitive surfaces in a one-to-one correspondence, and wherein a second lens is configured to image and scale down the second user fingerprint image to the second photosensitive surface (as taught by Zhang). Doing so would narrow the FOV of the image sensor, thereby allowing a relatively small portion of the image sensor to capture the fingerprint image (See Zhang, paragraph [0078]).

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ding in view of Yang (US 20200042766 A1).

Regarding Claim 16, Ding teaches:
An electronic device (See paragraph [0057]: a texture detection device) comprising:
a screen assembly (FIG. 13(b)) comprising:
	a display panel (FIG. 13(b): 20(30)) comprising:
		a non-light-emitting side (FIG. 13(b): a side below 20(30));
		a plurality of first recognition regions (See FIGS. 14(a) and 14(b): regions corresponding to 11 correspond to a plurality of first recognition regions) configured to recognize first user fingerprint images (See paragraph [0065], lines 1-14; See paragraph [0071], lines 1-11: See FIG. 3: the Examiner is interpreting first user fingerprint images as corresponding to a subset of the images captured within each imaging zone. Therefore, by converting optical signals into electrical signals, the regions corresponding to 11 are configured to recognize first user fingerprint images); and
		a plurality of non-recognition regions (See FIGS. 14(a) and 14(b): regions corresponding to 221 correspond to a plurality of non-recognition regions), wherein each of the non-recognition regions is formed between two adjacent and mutually spaced first recognition regions (See FIGS. 14(a) and 14(b): each of the non-recognition regions 221 is formed between two adjacent and mutually spaced first recognition regions 11); and
	a recognition panel (10) located on the non-light-emitting side (See FIG. 13(b): 10 located on the non-light-emitting side of 20(30)) and comprising a plurality of first image sensors (See paragraph [0065], lines 1-14; See paragraph [0071], lines 1-11; See FIGS. 3 and 10: the Examiner is interpreting first image sensors as corresponding to the array of sensors 11 within each of a subset of the imaging areas. For example, as shown in FIG. 3, there are three imaging regions on 10, each of which includes a first image sensor) comprising first photosensitive surfaces (See FIG. 13(b): the Examiner is interpreting surfaces of a subset of 11 within the first image sensors as corresponding to first photosensitive surfaces. Specifically, a least two surfaces of 11 within each of the first image sensors correspond to first photosensitive surfaces) that are configured to capture the first user fingerprint images in a one-to-one correspondence (See paragraph [0065], lines 1-14; See FIG. 10: 11 capture the first user fingerprint images in a one-to-one correspondence with the light transmitting holes 31), 
	wherein a ratio of a first total area of the first recognition regions to a second total area of the non-recognition regions in a fingerprint coverage region (See FIG. 12(b): 211) is greater than or equal to 1:5 (See paragraph [0107]).
Ding does not explicitly teach:
a housing; and
the screen assembly coupled to the housing.
However, in the same field of endeavor, displays with photoelectric sensors (Yang, Abstract), Yang teaches:
An electronic device (FIG. 1) comprising:
a housing (FIG. 1: 300); and
	a screen assembly (100) coupled to the housing (FIG. 1) (See paragraph [0048]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the electronic device (as taught by Ding) by including a housing; and the screen assembly coupled to the housing (as taught by Yang). Doing so would allow for the housing to protect the internal structures of the screen assembly, and also house a controller for the screen assembly (See Yang, paragraph [0048]).

Regarding Claim 17, Ding in view of Yang teaches all of the elements of the claimed invention, as stated above. Furthermore, Ding teaches:
The electronic device of claim 16, wherein the recognition panel further comprises:
a substrate located on the non-light-emitting side and comprising a first side facing the display panel (See FIG. 10: the photosensitive layer 10 includes a layer supporting the sensors 11, corresponding to a substrate located on the non-light-emitting side (as shown by the position of 10 relative to 20(30) in FIG. 13(b)) and comprising a first side, wherein the first side faces the display panel (as shown by the position of 10 relative to 20(30) in FIG. 13(b))), wherein the first image sensors are fastened to the first side (See FIG. 10, showing 11 fastened to the first side of the substrate in 10); and
an optical layer (62) located between the first image sensors and the display panel (See FIG. 13(b): 62 is located between the first image sensors in 10 and the display panel 20(30) ) and configured to image (See paragraph [0114]: since the light for imaging fingerprints pass through 62 to reach 10, 62 is configured to image fingerprint images) a second user fingerprint image on a light-emitting side of a third recognition region to a second photosensitive surface of a second image sensor (See paragraph [0065], lines 1-14; See paragraph [0071], lines 1-11; See FIGS. 3 and 10: the Examiner is interpreting a second image sensor as corresponding to the array of sensors 11 within another imaging area. For example, as shown in FIG. 3, there are three imaging regions on 10, each of which includes a first image sensor. The Examiner is interpreting a second image sensor as being included in a different imaging region from those shown in FIG. 3. Therefore, a third recognition region corresponds to a region corresponding to 11 in FIGS. 14(a) and 14(b), and a second photosensitive surface corresponds to 11 within the different imaging region).

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ding in view of Yang as applied to claim 17 above, and further in view of Qu.

Regarding Claim 18, Ding in view of Yang does not explicitly teach:
The electronic device of claim 17, wherein the optical layer comprises a plurality of optical parts located on the first image sensors in a one-to-one correspondence, wherein the recognition panel further comprises a package that is located on the first side and that is disposed around the first image sensors and the optical parts.
However, in the same field of endeavor, fingerprint imaging (Qu, page 1, “Technical Field”), Qu teaches:
An optical layer comprises a plurality of optical parts (123) located on first image sensors in a one-to-one correspondence (See FIGS. 14 and 15: 123 are located on first image sensors 130, in a one-to-one correspondence with the pixels 111; See page 5, paragraph 13), and wherein a recognition panel (FIG. 14) further comprises a package (122) that is located on a first side and that is disposed around the first image sensors and the plurality of optical parts (See FIGS. 13 and 14: 122 is located on a first side of 100 and disposed around first image sensors 130 and the plurality of optical parts 123; See page 8, last eight paragraphs).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the electronic device (as taught by Ding in view of Yang) so the optical layer comprises a plurality of optical parts located on the first image sensors in a one-to-one correspondence, wherein the recognition panel further comprises a package that is located on the first side and that is disposed around the first image sensors and the optical parts (as taught by Qu). Doing so would improve imaging quality by guiding light to the first image sensors (See Qu, page 5, paragraphs 14 and 15).

Regarding Claim 19, Ding in view of Yang teaches all of the elements of the claimed invention, as stated above. Furthermore, Ding teaches:
The electronic device of claim 17, wherein the optical layer covers the first image sensors (See FIG. 13(b): the first image sensors in 10 are covered by the optical layer 62).
Ding does not explicitly teach:
wherein the recognition panel further comprises a package that is located on the first side and that is disposed around the first image sensors, and wherein the optical layer covers the package.
However, in the same field of endeavor, fingerprint imaging (Qu, page 1, “Technical Field”), Qu teaches:
A recognition panel (FIG. 14) comprises a package (122) that is located on a first side and that is disposed around first image sensors (See FIGS. 13 and 14: 122 is located on a first side of 100 and disposed around first image sensors 130; See page 8, last eight paragraphs).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the electronic device (as taught by Ding in view of Yang) so the recognition panel further comprises a package that is located on the first side and that is disposed around the first image sensors (as taught by Qu). Furthermore, adding the package, as taught by Qu, into the structure of Ding, the optical layer covers the package and the first image sensors (See Ding, FIG. 13(b): the package would be disposed around the first image sensors in 10, and therefore be covered by the optical layer 62). Doing so would improve imaging quality by guiding light to the first image sensors (See Qu, page 5, paragraphs 14 and 15).

Regarding Claim 20, Ding in view of Yang, an in further view of Qu teaches all of the elements of the claimed invention, as stated above. Furthermore, Qu teaches:
The electronic device of claim 19, wherein the optical layer comprises a plurality of collimators that is disposed facing the first photosensitive surfaces in a one-to-one correspondence (See FIGS. 13 and 13: 122 and 123 form a plurality of collimators disposed facing the first photosensitive surfaces in 111 in a one-to-one correspondence; See page 9, paragraph 12).
Furthermore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the electronic device (as taught by Ding in view of Yang, an in further view of Qu) so the optical layer comprises a plurality of collimators disposed facing the first photosensitive surfaces in a one-to-one correspondence (as taught by Qu) for the same reasons as provided for claim 10 above: Doing so would improve imaging quality by guiding light to the first image sensors (See Qu, page 5, paragraphs 14 and 15).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	TAN; Jifeng (US-20210027035-A1): pertinent for its teaching of a screen assembly for fingerprint sensing (See FIG. 2).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin X Casarez whose telephone number is (571)270-5332. The examiner can normally be reached Monday-Friday: 7:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN X CASAREZ/              Examiner, Art Unit 2692